— Judgment rendered September 11, 1973, in the Supreme Court, New York County, convicting defendant after jury trial of the crime of assault in the first degree, and sentencing him to a minimum term of three years and four months and a maximum of 10 years, unanimously modified, on the law, to vacate the sentence imposed and to remand for resentencing for compliance with section 70.00 (subd 3, par [b]) of the Penal *769Law. As so modified the judgment is otherwise afiirmed. As the People concede, there was a failure by the court to articulate its reasons for the imposition of the minimum term of imprisonment. Concur — Stevens, P. J., Kupferman, Capozzoli, Lane and Nunez, JJ.